Citation Nr: 1120055	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connected for a cervical spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), from September 26, 2006 to March 8, 2010; and in excess of 50 percent beginning March 9, 2010.

5.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.

7.  Entitlement to a separate rating for instability of the right knee. 

8.  Entitlement to a separate rating for instability of the left knee. 

9.  Entitlement to an increased rating in excess of 10 percent for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 and subsequent rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, a September 2007 rating decision granted the Veteran ratings of 10 percent for his right and left knee disorders, effective February 9, 2006.  Additionally, a May 2010 rating decision granted the Veteran a rating of 50 percent for his PTSD, effective March 9, 2010.  Inasmuch as higher ratings are available for these disorders, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in February 2011; a transcript of which is of record. 

The issues of service connection for a dental disorder and a psychological disorder been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a cervical spine disorder, pes planus, and an increased rating for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a neck disorder was denied by an unappealed rating decision in August 1994.  

2.  The evidence received since the August 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for a neck disorder and raises a reasonable possibility of substantiating the claim.

3.  With resolution of the doubt in the Veteran's favor, since the date of claim, the Veteran's PTSD has been manifested by occupational and social impairment, with near continuous panic or depression affecting the ability to function independently, difficulty in adapting to stressful circumstances, and impaired impulse control.

4.  The Veteran had range of motion of 0 to 50 degrees, with pain, of the right knee.

5.  The Veteran had range of motion of 0 to 40 degrees, with pain, of the left knee.  

6.  With resolution of the doubt in favor of the Veteran, the Veteran has slight instability in the right knee.

8.  With resolution of the doubt in favor of the Veteran, the Veteran has slight instability in the left knee.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision which denied entitlement to service connection for neck disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final August 1994 determination denying the Veteran's claims of entitlement to service connection for neck disorder is new and material and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3.  Since the date of claim, the criteria for entitlement to a disability rating of 70 percent for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).

5.  The criteria for the assignment of an evaluation in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 (2010).

6. The criteria for the assignment of an evaluation in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5259, 5260, 5261 (2010).

7.  The criteria for a separate rating of 10 percent for slight instability of the right knee have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5257 (2010).

8.  The criteria for a separate rating of 10 percent for slight instability of the left knee have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2006, April 2006, August 2006, and May 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in April 2006, November 2009, and March 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Procedural history

In 1994, the Veteran submitted a claim for service connection for a neck disorder.  His claim was denied in an August 1994 rating decision.  In January 2006, the Veteran filed claims for service connection for a low back disorder, bilateral knee disorders, flat feet, and degenerative neck disease.  In September 2006, the Veteran submitted an additional claim for service connection for PTSD.  

A March 2007 rating decision granted the Veteran's claims for service connection for PTSD, a lumbar spine disorder, and bilateral knee disorders.  The RO assigned the following ratings: 30 percent for PTSD, 10 percent for the lumbar spine disorder, and noncompensable ratings for the right and left knee disorders.  This rating decision also denied the Veteran's claim for service connection for flat feet and found that the Veteran had not submitted new and material evidence sufficient to reopen the claim for service connection for degenerative neck disease.  

The Veteran appealed this decision and contended that he is entitled to higher ratings for his service-connected disorders and that service connection was wrongly denied for flat feet and a neck disorder.  

A September 2007 rating decision increased the Veteran's rating for his right and left knee disorders to 10 percent, effective since the date of claim.  A May 2010 rating decision increased the Veteran's rating for PTSD to 50 percent, effective March 9, 2010.  As higher ratings remain available for these disorders, the Veteran's claims remain on appeal.  See AB, 6 Vet. App. at 38.

New and Material Evidence

The record reflects that an August 1994 rating decision denied the Veteran's claim of entitlement to service connection for a neck disorder.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the August 1994 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied reopening the claims; however, the Board is not bound by the RO's actions.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Id.  Thus, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a neck disorder.

The evidence of record at the time of the August 1994 rating decision consisted of service treatment records and a February 1994 VA examination.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran's service treatment records did not show complaints of neck problems. 

The evidence submitted in support of reopening the claim includes the Veteran's competent and, under Justus, presumed to be credible account of neck pain which has been present since service as well as recent medical records that show multiple diagnoses of a neck disorder in the context of generalized back pain, and the Veteran's testimony at a February 2011 Board hearing.  Also submitted are records indicating that the Veteran was involved in a motor vehicle accident in April 1997, when his vehicle was struck from behind by another car.  Medical records generated subsequent to that accident indicate that the Veteran "injured" and "reinjured" his neck - the latter suggesting the possible existence of medical opinion evidence that may support a finding of an in-service cervical strain.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  

As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened and will be remanded to the RO through the AMC for further development.   


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).


Increased rating for PTSD

The Veteran contends that the symptoms of his PTSD warrant a rating in excess of 30 percent from September 26, 2006 to March 8, 2010; and in excess of 50 percent beginning March 9, 2010.

With resolution of the doubt in favor of the Veteran, the Veteran's PTSD symptoms approximate the criteria for a rating of 70 percent, and no higher, from September 26, 2006.  Accordingly, his claim for an increased rating from September 26, 2006 is granted.  

The criteria for rating psychiatric disabilities are contained in the General Rating Formula.  38 C.F.R. § 4.130.  Under the General Rating Formula, A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV).  A GAF score of 41- 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

Where, as in the case of the Veteran's claim, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. Fenderson v. West, 12 Vet. App. 119 (1999). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran underwent a VA examination in February 2007.  The Veteran reported social avoidance although he maintained a relationship with his granddaughter. intermittent suicidal thoughts, irritability, hypervigilance, increased startle response, difficulty concentrating, sleep disturbance, and flashbacks.  

While the Veteran reported that he had experienced suicidal thoughts, the examiner noted that he was not suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive. A mental status examination showed normal behavior, full orientation, and good memory function.  The examiner noted that the Veteran had good mathematical and abstract thinking skills, and his insight and judgment were good.  The Veteran's mood and affect were anxious.  He became angry upon discussion of his combat experience but was otherwise not The examiner also stated that the Veteran had not had delusions other than specific flashbacks.  The examiner opined that the Veteran had moderate PTSD and assigned a GAF score of 60.  

A December 2, 2007 Vet Center report reveals that the Veteran had been experiencing PTSD symptoms since 1971.  He reported intrusive thoughts, recurring nightmares, and flashbacks.  These symptoms caused social isolation, anger, lack of trust, sleep disturbance, increased startle response, hypervigilance, lack of concentration, impaired judgment, depression, and anxiety.  The Veteran's affect was flat and blunted with feelings of hopelessness and worthlessness.   

A mental status examination found that the Veteran was guarded and anxious.  She noted the Veteran described symptoms of impaired judgment, but his thought process was rational and goal-directed.  The Veteran denied suicidal or homicidal ideations.  His attention and concentration were impaired and the Veteran appeared depressed.  The counselor opined that the Veteran's symptoms severely impair the Veteran's ability to maintain social relationships and perform occupational duties.  A GAF score of 45 was assigned.  

The Veteran underwent a VA examination in March 2010.  The Veteran reported the following symptoms: rage, irritability, lack of confidence, lack of motivation, social isolation, mistrust of others, decrease in activity level, confusion, fatigue, depression, and anxiety.  He also reported sleep disturbances with vivid nightmares that cause thrashing and screaming.  He stated that he is extremely paranoid and has an exaggerated startle response.  The Veteran denied suicidal or homicidal ideation.  

The Veteran attributes the dissolution of his first two marriages to his PTSD symptoms.  The Veteran was noted to have a good relationship with his sisters, wife, and three of his children.  He describes his relationship with two of his children as conflictual.  

Upon mental status examination, the examiner found the Veteran to be oriented within normal limits.  His appearance, hygiene, and behavior were appropriate.  The Veteran had poor eye contact and his affect and mood showed anxiety and near-continuous depression that affects his ability to function independently.  The Veteran is fearful, depressed, gets little to no enjoyment from life, and is chronically sad and angry.  He has impaired impulse control, unprovoked irritability, and periods of violence, which cause isolation and increase his fearfulness.  The Veteran had no delusions, hallucinations, obsessional rituals, homicidal or suicidal ideations, or panic attacks.  The examiner assigned a GAF score of 55.  

The Veteran testified at a Board hearing in February 2011.  He reported that his symptoms have fluctuated quite a bit since he submitted his claim, and have worsened over time.  He experiences near-continuous depression, is extremely paranoid, finds himself disoriented, has few friends, and has had flashbacks 4-5 times in the past 10 years.  

With resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms approximate the criteria supporting a rating of 70 percent from the date of claim.  The Veteran has shown impaired impulse control due to his irritability and occupational and social impairment.  While he currently maintains a good relationship with most of his family, his PTSD symptoms have contributed to the dissolution of two previous marriages and have limited his ability to maintain friendships.  Moreover, the evidence shows the Veteran has had suicidal ideations, experiences near-continuous depression, and has impaired impulse control.  When coupled with the Veteran's apparent reliance on firearms in his proximity, such symptoms approximate findings of occupational and social impairment in most areas as delineated by the rating schedule.  Accordingly, a rating of 70 percent is granted from the date of claim.   

The Board also finds that the Veteran's symptoms do not approximate the criteria for a rating in excess of 70 percent at any point for the reasons explained below.  Id.; Mauerhan, supra.  The criteria contemplated by the 100 percent rating contemplate symptoms including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform daily activities of daily living; disorientation as to time or place; or memory loss for names of close relatives, own occupation, or name.  Id.  To date, the record does not show the Veteran having these symptoms.  

A review of the record does not reveal that the Veteran experiences gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting others or disorientation to time or place.  The Veteran has been noted to be able to maintain minimum hygiene.  Additionally, the Veteran has not experienced obsessional rituals; speech intermittently illogical, obscure, or irrelevant; or neglect of personal appearance or hygiene.  Finally, there is no indication in the record that he has experienced memory loss of such severity that the Veteran forgets the names of close relatives, his own occupation, or name.  The records also show that the Veteran had good insight and judgment.  The Veteran's GAF scores have ranged from 45 to 60 for moderate to severe impairment.  Although in several instances the Veteran reported social isolation, the VA examination reports showed the Veteran living with his wife and spending time with his children.  

The Veteran has experienced severe irritability and sleep disturbance, along with social and occupational impairment; nevertheless, these symptoms are contemplated by the 70 percent rating which listed impaired impulse control and occupational and social impairment as symptoms.  

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology.  However, as stated above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas and a 100 percent rating is warranted when there is a total occupational and social impairment due to symptoms, such as persistent delusions or hallucinations or suicidal or homicidal ideations.  The Veteran's symptoms did not manifest as total occupational and social impairment during the period on appeal.  Accordingly, a rating in excess of 70 percent for PTSD is denied.  

Increased ratings for degenerative joint disease of the right and left knees

The Veteran is currently assigned separate 10 percent ratings for knees under Diagnostic Codes 5010.  The Board finds that the objective evidence does not show entitlement to higher ratings due to limitation of motion.  Therefore, the Veteran's claim is denied in that respect.  The evidence does show slight instability of both knees; therefore, separate 10 percent ratings for instability are assigned.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2010).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2010).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and rating a knee disability under both of these codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2010).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Diagnostic Code 5261, limitation of extension of the leg, provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).

A VA examination was conducted in March 2006.  The Veteran reported weakness, stiffness, pain, swelling, locking, and instability.  He stated that he experiences constant pain at a level 9 out of 10 and is functionally impaired with difficulty with prolonged standing, bending, stooping, and running.   A physical examination revealed crepitus, but not signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding.  The Veteran's range of motion was 0 to 140 degrees, with no additional limitations due to pain, weakness, fatigue, lack of endurance, or incoordination.   Stability tests were within normal limits.  

The Veteran underwent another VA examination for his knee disorders in November 2009.  The Veteran advised the examiner that he had been diagnosed with arthritis of both knee in February 1965.  He sustained several injuries to both knees, primarily from parachute jumping during service.  He reported the following current symptoms: weakness, stiffness, swelling, redness, giving way, lack of endurance, and pain.  He denied heat, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He also reported flare-ups twice weekly, lasting 4 days at a 9 on a scale of 1 to 10.  He stated that he is unable to bend his knees and cannot walk more than a short distance, squat, or kneel.

Upon physical examination, the examiner found guarding and crepitus of both knees.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, genu recurvatum, or locking pain.  The Veteran's range of motion was 0 to 80 degrees with pain at 50 degrees on the right and 0 to 60 degrees with pain at 40 degrees on the left.  On the both knees, joint function is additionally limited by pain.  Right and left knee stability tests were within normal limits.  

At the February 2011 Board hearing, the Veteran testified that he has very little function in his knees.  He stated that he was unable to walk more than 100 yards without having a support.  He also stated that his knees, particularly the left, collapse forward and he experiences numbness bilaterally.  

Because the medical evidence shows that limitation of flexion of either knee was no worse than 40 degrees on the left and 50 degrees on the right and limitation of extension of either knee was no worse than 0 degrees, an evaluation in excess of 10 percent is not warranted for either knee disability under Diagnostic Codes 5260 or 5261 during the appeal period.  A higher evaluation would require limitation of extension to more than 10 degrees or limitation of flexion to less than 30 degrees.

Additionally, because there is also no medical evidence of ankylosis, dislocation of semilunar cartilage, or impairment of the tibia and fibula, a higher evaluation is not warranted for either knee disability during the entire appeal period under another diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2010).  Furthermore, as each knee is rated separately and, therefore, does not involve x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation also cannot be assigned for either knee under Diagnostic Codes 5010-5003.

Finally, based on the evidence of record and with resolution of the doubt in favor of the Veteran, the Board concludes that separate 10 percent ratings for instability of the knees are warranted.  The Board notes that while the April 2006 and November 2009 VA examiners did not find any instability on examination, the Veteran was competent to attest to instability of his knees.  The record shows multiple complaints of weakness, giving way, and instability of the knees.  Moreover, the examinations show guarding.  With resolving all doubt in the Veteran's favor, the Board concludes that separate 10 percent ratings for instability of the right and left knee are warranted.  In the absence of objective evidence of moderate recurrent subluxation or lateral instability of the knee, the Board concludes that 20 percent ratings for instability for the Veteran's knees are not warranted.  

Extraschedular rating

As a final point, the Board finds that there is no showing that the Veteran's PTSD or knee disorders reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  These disorders are not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder, the claim is granted to this extent.  

An evaluation of 70 percent is granted for the Veteran's PTSD from September 26, 2006. 

An evaluation in excess of 10 percent for right knee disability is denied.

An evaluation in excess of 10 percent for left knee disability is denied.

A separate 10 percent rating for instability of the right knee is granted.

A separate 10 percent rating for instability of the left knee is granted.



REMAND

The Veteran contends that he is entitled to service connection for his cervical spine disorder, pes planus and to an increased rating for his low back disorder.  Additional development is necessary prior to adjudicating these claims and the Veteran's claims are remanded.    

With regard to his cervical spine, the Veteran contends that he has experienced neck pain during and since service.  He currently has multiple diagnoses of a cervical spine disorder including degenerative joint disease and degenerative disc disease (March 2006 by Southeast Radiology Associates).  However, there is evidence in the record indicating that the Veteran was involved in a motor vehicle accident in April 1997 and physicians have stated that he then "injured" and "reinjured" his neck.  He stated that in 2008, a neurologist advised him of an association between his neck disorder and head injuries, such as the ones he sustained while parachuting in service.  Given this evidence, a VA examination and opinion is necessary to determine if the Veteran's cervical spine disorder was caused by any incident of active service.

With regard to his claimed pes planus disorder, the Veteran's claim has been denied because he has not been diagnosed with the disability.  However, it is clear from the record that the Veteran is seeking service connection for a foot disorder.  

In January 1994, he received orthotics and in January 1995 was diagnosed with pes valgo planus deformity for plantar fascial pain.  In Clemons v. Shinseki, 23 Vet. App. 122 (2009), it was held that multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Further, the Veteran has reported that he was diagnosed as having pes planus.  The Veteran will therefore be accorded a VA examination to ascertain if he has any foot disorder that was caused or aggravated by his active service.  

The Veteran underwent a VA examination for his lumbar spine in April 2006.  The Veteran reported weakness, stiffness, and pain in his lower back, with the highest degree of pain requiring bed rest.  Upon physical examination, the examiner found no ankylosis with range of motion as follows: flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance of incoordination.  Additionally, there was no evidence of intervertebral disc syndrome.   

An October 2007 MRI of the lumbar spine showed intervertebral disc narrowing at L4-5, L2-3, and L1-2.  The Veteran submitted the reports of a private physician dated in December 2007 and January 2008.  The physician stated that the Veteran presented with complaints of severe low back pain that radiates into his lower extremities.  No information was provided regarding the Veteran's ranges of motion.  

Another VA examination was conducted in November 2009.  The Veteran reported that he had been diagnosed with degenerative arthritis and status post surgery.  He also stated that his disorder limits his ability to walk, causes him to fall, and that he experiences stiffness, fatigue, spasms, decreased motion, paresthesia, weakness, numbness, and pain that radiates to his lower extremities.  He also reported bowel and bladder dysfunction, as well as erectile dysfunction.  A January 2010 rating decision granted the Veteran service connection for bowel dysfunction secondary to his low back disorder.  A physical examination showed that the Veteran had forward flexion to 70 degrees, extension to 10 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The examination also did not reveal evidence of radiating pain on movement, muscle spasm, guarding, weakness, atrophy, or ankylosis.  Muscle tone and musculature was normal.  Spinal contour was preserved, although there was tenderness.  

At the February 2011 hearing, the Veteran testified that he can bend forward approximately 45 degrees but cannot bend to the back or sides at all.  He also stated that he has been on bed rest three times for approximately one to two weeks during the past year.   

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). However, the Veteran has claimed that his low back disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  

Additionally, the records show multiple complains of radiating pain into the Veteran's lower extremities.  The General Rating Formula for Diseases and Injuries of the Spine states "when rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).  Given that the Veteran described increasing symptoms of low back disability, including increased limitation of motion, frequent incapacitating episodes, and radiating pain to his lower extremities, a new VA examination and opinion is required to determine the current severity of his service-connected disability.  See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request the Veteran to identify all records of VA and non-VA health care providers, including 2008 neurology records, who have treated his cervical and lumbar spine disabilities; and the physician who diagnosed him as having pes planus or any other foot disorder, that may not have not been previously provided to or obtained by VA and associated with the claims file.  After obtaining any appropriate authorizations for release of medical information, obtain records that have not been previously received from each health care provider the Veteran identifies.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond, shall schedule the Veteran for a VA examination by a physician with appropriate expertise. The purposes of the examination are to determine if the Veteran's cervical spine disorder and any foot disorder (pes planus, pes valgo or others) are related to his period of active duty and to determine the current severity of the Veteran's low back disability, and its impact on his social and occupational functioning and activities of daily living.

The following considerations will govern the examination:

a. The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b. If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. With regard to the Veteran's cervical spine disorder, the examiner must respond to the following:

i. Does the Veteran have a currently diagnosed cervical disorder?

ii. If so, is the Veteran's cervical disorder etiologically related to his period of service; his April 1997 automobile accident, or other service-connected disorder?                         

d. 	Does the Veteran have pes planus, pes valgo, or any other foot disorder that was caused or aggravated by any incident of active military or naval service?  If so, identify the disorder and state the medical basis or bases for attributing it to such service.

e.  With regard to the Veteran's lumbar spine disorder, the examiner must:

i.  Report the complete range of motion for the thoracolumbar spine.  In providing this objective information, he must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

ii.  Describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  

iii.  Clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

f.	In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination-to determine the current severity of the Veteran's lumbar spine disability and its impact on his social and occupational functioning and activities of daily living.

3. Readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


